UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6369



CHANNING T. FURR,

                                            Petitioner - Appellant,

          versus

DIRECTOR, Virginia Department of Corrections;
DALE A. GARDNER, Sheriff; DARNLEY HODGE,
Supervisor, Clarke-Frederick-Winchester Adult
Detention Center,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-94-1098-R)


Submitted:   December 19, 1996          Decided:     December 31, 1996

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


J. Lloyd Snook, III, SNOOK & HAUGHEY, P.C., Charlottesville,
Virginia; John Christian Lowe, Rockville, Maryland, for Appellant.
Robert H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIR-
GINIA, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Furr v. Director, No. CA-94-

1098-R (W.D. Va. Feb. 7, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                 2